Case 1:18-cv-00851-AJT-JFA Document 115 Filed 09/19/19 Page 1 of 1 PageID# 3591




           Request for Authorization to bring electronic device(s) into the
           United States District Court for the Eastern District of Virginia

           The following named person(s) is authorized to bring Che below described
  electronic device(s) into the United States District Court for the Eastern District of
   Virginia on the date(s) specified:

           Authorized Person(s):        Deborah E. Kane




           Electronic Devicc(s):        One (1) Cell phone



           Purpose and Location
                                        Summary Judgment Hearing
           Of Use:


           Case No.:                    1:18-cv-00851

           Date(s) Authorized:          September 20, 2019
           IT Clearance Waived:                .(Yes)               (No)

                                        AP^PRpVED BY:
   Date:                                 Andiony J. Trcns
                                        iJllWitf§fiil?j?j^SMi&(J^gistrate/Bankruptcy Judge
   A copy of this signed authorization must be presented upon entering the courthouse.

  IT Clearance:
                                 IT Staff Member                                Date(s)


  IT clearance must be completed, unless waived, before court appearance.
